Citation Nr: 1130034	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  02-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected post traumatic stress disorder (PTSD) for the period from January 28, 2004 onward.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in January 2001 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran filed a service connection claim for PTSD in June 2000, which was granted in a January 2001 rating decision, a 10 percent rating evaluation was assigned, effective June 26, 2000.  The Veteran then appealed with respect to the initially assigned rating.  In a rating decision issued in March 2002, the disability evaluation was increased to 30 percent, and thereafter, in an April 2005 rating decision, the evaluation was increased to 50 percent for the period prior to September 11, 2001 and to 70 percent for the period from September 11, 2001 onward.  However, as these ratings were still less than the maximum benefit available, the appeal remained pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In a December 2008 decision, the Board denied the claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), and in October 2009, the Court granted a Joint Motion for Remand in which the parties (the Secretary of VA and the Veteran) agreed that a remand was appropriate.  The Joint Motion only applied to the denial of a rating greater than 70 percent from January 28, 2004 onward.  The denials of ratings in excess of 50 percent prior to September 11, 2001 and in excess of 70 percent for the period from September 11, 2001 to January 28, 2004 were undisturbed.  The issue has been characterized to reflect this development.  

The Veteran was afforded 90 days to respond once the Court's order was issued, and then in March 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The Board observes that, in a personal statement dated in June 2004, the Veteran seems to be raising a claim of service connection for a stroke, as secondary to service-connected PTSD.  Thus, this claim is REFERRED to the RO for adjudication as a new claim.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, from January 28, 2004 onward, service-connected PTSD is manifested by total occupational and social impairment due to symptoms including difficulty sleeping, depressed mood, blunted affect, isolation, lack of motivation, inability to get along with people, irritability, impaired short- and long-term memory, and poor to fair insight, judgment, and impulse control, and a Global Assessment of Functioning (GAF) score of 35 contemplating overall major impairment of work and social functioning, family relations, judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for service-connected PTSD have been met for the period from January 28, 2004 onward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant a 100 percent rating for service-connected PTSD is the maximum benefit available and a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's orders in the March 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected disability.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is assigned a 70 percent rating evaluation for the period from January 28, 2004 onward, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The Veteran contends that his symptomology is worse than is contemplated under such rating, and that a higher rating should, therefore, be assigned.  Specifically, he argues that the effect his service-connected PTSD has on his employment warrants a higher rating.

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

VA examination reports from November 2004, April 2007, and May 2010 and VA psychiatric treatment records are for consideration in assessing the severity of the Veteran's disability since January 28, 2004.  At the November 2004 VA examination, the Veteran had subjective complaints of sleep difficulties and nightmares two to three times per week.  He indicated he was angry and described his mood as defensive anxiousness.  He stated that he cried a couple of times per week, and that these episodes had increased in frequency since his January 2004 stroke.  The Veteran denied suicidal ideation, but endorsed thoughts of harming other people, although without specific plan or intent.  He also denied delusions and hallucinations.  The examiner described the Veteran's affect as irritable and reported that short and long-term memory was impaired, as were attention and concentration.  Insight and judgment were poor to fair.  In this regard, the examiner specifically noted that the Veteran seemed to lack insight into the impact his stroke had had on his ability to work.  Thought processes were within normal limits.  

The examiner related that there was a worsening of symptoms as of January 28, 2004 after which the Veteran had difficulty performing his job duties.  However, he stated that cognitive functioning had been further impaired by the stroke, and that the reason the Veteran was not working was predominantly due to the stroke.  At the same time, he also indicated that it was impossible to separate the PTSD symptoms from the residuals of the stroke in assessing employability.  He assessed an overall moderate functional impairment that primarily affected the Veteran's relationships.  The examiner indicated that the Veteran's anger interfered in his work functioning and in his relationship with his spouse.  The examiner assigned a GAF score of 52.

At the November 2007 VA examination, the examiner noted moderately severe PTSD symptoms, such as hypervigilance, flashbacks, nightmares, and inability to get along with people, and social isolation.  The mental status examination revealed depressed mood, blunted affect, and normal speech.  Thought process and thought content were normal.  Insight, judgment, and impulse control were fair.  The Veteran denied suicidal and homicidal ideation, and was oriented to person, place, and time.  The Veteran reported that he had had problems at work because of his inability to get along with people, and the examiner stated that the Veteran had fairly severe symptoms and documented that he had been unable to work.  In response to a question about employability, the examiner stated that the Veteran would have a hard time getting a job because of his depression, inability to get along with people, irritability, and lack of motivation.  A GAF score of 35 was assigned.  

The May 2010 VA examiner stated that the Veteran's PTSD symptoms had increased in intensity and frequency.  These symptoms included irritability, impulsiveness, and social isolation.  The mental status examination revealed the Veteran to be tense, anxious, depressed, and irritable.  He was oriented times three and had intact cognitive functioning, thought processes, and memory for remote and recent events.  No psychotic symptoms were present.  He denied suicidal ideation and intent.  The examiner assigned a GAF score of 35, and stated that the Veteran's symptoms had a severe impact on his occupational, social, and emotional adjustment.  

The Board observes that the Veteran receives periodic treatment for his service-connected PTSD.  However, the symptoms reported by the Veteran's treatment providers do not demonstrate a severity of the disability not contemplated by the above.
The Board notes that the Veteran has been assigned GAF scores ranging from 35 to 63 based upon his psychiatric impairment.  A GAF score of 31-40 contemplates some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See DSM-IV at 44-47.  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

The Board observes that the Veteran suffers not only from PTSD, but also from the residuals of a stroke that occurred in January 2004.  The Board finds that there is an inadequate basis in the record upon which to dissociate the Veteran's stroke-related symptoms from his PTSD symptoms.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  Additionally, the November 2004 VA examiner expressed that he could not fully distinguish the impairment of the PTSD from the impairment due to the stroke, especially in assessing employability.  

Taking such evidence into account, the Board finds that the Veteran's service-connected PTSD from January 28, 2004 onward, at its most severe, was manifested by severe symptoms causing to include difficulty sleeping, depressed mood, blunted affect, isolation, lack of motivation, inability to get along with people, irritability, impaired short- and long-term memory, and poor to fair insight, judgment, and impulse control.  The Board notes that these symptoms are not necessarily commensurate with a 100 percent disability; however, the GAF scores assigned are intended to reflect the overall functioning of the Veteran.  As indicated a GAF score of 35 reflects a major impairment in work and social functioning, family relations, judgment, thinking, and mood.  In consideration of these facts, symptoms, the Board finds the evidence in support of a 100 percent rating for the Veteran's service-connected PTSD is in equipoise.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert at 55.  Therefore, the Board assigns an initial rating of 100 percent for service-connected PTSD for the period of January 28, 2004 onward.  


ORDER

Entitlement to an initial rating of 100 percent for service-connected PTSD for the period from January 28, 2004 onward is granted, subject to the laws governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


